PER CURIAM.
This libel is for damages to eargo received at Colon on the steamship General G. W. Goethals in good order and condition and delivered in New York damaged by sea water. The bill of lading required that “all claims for damage to goods must be made, and the nature and extent thereof fully disclosed, in the presence of the agent of the company, having the same then in custody before they are removed from the station or wharf. Unless written demand for damage shall be made upon tbe carrier liable therefor, or upon the carrier which actually delivered the goods, within ten days after delivery, all claims for damage shall be taken to have been waived, and no suit shall thereafter be maintainable to recover the same. No agent or employee shall have authority to waive such demand.”
We agree with the court below in holding that the appellant cannot recover without making proof of compliance with this clause of the bill of lading. *936Southern Pacific v. Stewart, 248 U. S. 446, 39 Sup. Ct. 139, 63 L. Ed. 350; Gooch v. Oregon, etc., R. Co., 258 U. S. 22, 42 Sup. Ct. 192, 66 L. Ed 443; Georgia, Florida & Ala. Ry. Co. v. Blish Co., 241 U. S. 190, 36 Sup. Ct. 541, 60 L. Ed. 948; Texas & Pacific Ry. Co. v. Leatherwood, 250 U. S. 478, 39 Sup. Ct. 517, 63 L. Ed. 1096; The Queen of the Pacific, 180 U. S. 49, 21 Sup. Ct. 278, 45 L. Ed. 419; The Persiana, 185 Fed. 396, 107 C. C. A. 416; The San Guglielmo, 249 Fed. 588, 161 C. C. A. 514; The Yerdi (C. C. A.) 282 Fed. 572. We find nothing in this record tantamount to a waiver of this provision of the bill of lading. For this reason, and those stated by the court below, the decree must be aflmned.
Decree affirmed.